PD-0422-15                                                      PD-0422-15
                                                                            COURT OF CRIMINAL APPEALS

                 DISTRICT ATTOKNEnrS O F F I C E                                            AUSTIN, TEXAS
                                                                            Transmitted 5/5/2015 9:21:41 AM
                        33«° & 424™ J u d i c i a l D i s t r i c t s        Accepted 5/6/2015 10:43:35 AM
                                                                                             ABEL ACOSTA
                                         COUNTIES O F                                                CLERK
                           B U i N C O • B U B N E T • I X A N O • BAN S A B A


                                 Wiley B. McAfee
                                       District Attorney

                                      August 01, 2013


Mr. Abel Acosta                                                              May 6, 2015
Clerk of Court of Criminal Appeals
P. O. Box 12308, Capitol Station
Austin, TX 78711

Re:      Case No. PD-0422-15; Kevin Todd Hardin v. The State of Texas
         Appeal from Cause No. 41725 in the 424th District Court of Burnet County
         Court of Appeal #:  03-14-00236-CR
Dear Mr. Acosta:

      Please accept this letter as our designation of Lead Counsel for the State of
Texas, Appellee, in the above described case. Lead Counsel for this case is:

         Gary W. Bunyard
         Assistant District Attorney
         P.O. Box 725
         Llano, TX 78643
         (325) 247-5755 (voice)
         (325) 247-5274 (fax)
         g.bunyard@co.llano.tx. us
         Texas State Bar No. 03353500


                                                          Sincerely,




cc:      Kevin Todd Hardin
         TDCJ #01920319
         SID #03046239
         Mark W. Michael Unit
         2664 FM 2054
         Tennessee Colony, TX 75886



      811 Berry Street • P.O. Box 726 • Uano. Texas 78843 • 325-247-5755 • Fax 326-247-5274